DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 03/21/2022, the examiner has carefully considered the amendments. The objection to claims 336-351 is withdrawn in view of applicant’s amendment.  The cancellation of claims 344 and 346 are acknowledged.  The claim rejection under 35 U.S.C. § 112 (d) for claims 336-351 have been overcome by the amendment and has hereby been withdrawn for consideration.  The claim rejection under 35 U.S.C. § 112 (b) for claims 336-351 have been overcome by the amendment and has hereby been withdrawn for consideration.  

Response to Arguments

Applicant's arguments filed 03/21/2021 have been fully considered but they are persuasive in part.  Regarding the Double Patenting rejections, applicant appears to argue the resin mixtures over the co-pending applications (17/104,021 and 17/049,046) do not overlap in scope since the pending claims because the obtained properties in said co-pending claims cannot be inherent to the mixture of overlapping claimed components.  Applicant points the examiner to the disclosure which explains that whether a given resin can satisfy any of these limitations hinges on, among other factors, the types and ratios of monomers, blocked isocyanates, and stabilized thiols or other nucleophiles in the resin, as well as on the presence of other substances, such as the strain capacity of the cured material the resin forms "may be customized by controlling the percentage and types of monomers with optional combination of additional oligomers, fillers, and additives"; and the resin's stability may hinge on the quantities and types of monomers or oligomers, blocked isocyanates, and nucleophiles (such as stabilized thiols) used. '034 Specification at paras. [43]-[45], [47]-[48], [94]-[99], [103].  This is not convincing since, as written, are not dependent on the type and/or quantities of monomers and/oligomers; blocked isocyanates and nucleophiles (such as the stabilized thiols) in the claim sets deemed overlapping (all rejections). Additionally, it appears to co-pending claims satisfies the limitation of necessary to obtain the properties of the instant.  The at least one monomer and/or oligomer of the instant claims are required to be in a quantity of at least 35 wt. % see co-pending claim 336.  Said stabilized thiol (multi-functional nucleophile) is required in a quantity of less than about 5 %--see claim 173.  Said co-pending claims are required to be configured to react upon exposure to light to form a cured material—see claim 169.    Regarding the other properties of configured to cure at a thickness of 100 mm in no more than 30 seconds, as well as, the claimed strain capacity and toughness found in the instant claim, applicant is reminded the courts have upheld "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, the rejection over US’104 still stands.  
The co-pending claims of US’049 overlap with said pending claims.  The amount of the acrylic monomer (corresponding to applicants at least one or more monomer in amounts of at least about 35 %) in said co-pending claims US’049 is found in amounts which encompass the instantly claimed range, i.e., 30 to 90 %--see claim 352 of US’049.  Said multi-functional thiol is found in an amount which is encompassed by the instantly claim less about 5%, with 1 to 20 % in claim 7.  Thus, the instantly claimed composition is encompassed in the claims of said co-pending application and since the courts have upheld "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. And therefore, it is deemed the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s).   
 	Applicant’s arguments with respect to claim(s) 336-337 and 343-345 under 35 U.S.C. 102(a2) as being anticipated by Kao et al (US2020/0332066) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please find below. 

-7- 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 336-343 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 159-165, 169, 171, 179-181 of copending Application No. 17/104,021. Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to comprise overlapping subject matter.  Both set forth photopolymerizable resins for additive manufacture comprising a blocked isocyanate; a thiol, and one or more monomers.  The instant claims differ from the copending claims in that the copending claims require thiol compounds is a stabilized thiol compound.  However, from the definition in the disclosure said stabilized thiol compound is a polyfunctional thiol compound.  It appears the instant claims are intended to comprise a stabilized thiol comprising one or more thiol functional groups as seen in claims 173 and 179-181.    
Another difference is the instant claims are required to have toughness in the range of 3 to 100 MJ/m^3 and a strain at break in the range from 30 to 1000%.  The office realizes that all the claimed effects or physical properties are not positively stated by the instant claims.  However, the reference claims all the claimed reagents, claimed amounts, and both are cured using light.  Therefore, the claimed effects and physical properties, i.e., toughness, thickness and strain at break, would necessarily be present with all the claimed ingredients.  If it is the applicants’ position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants’ position and (2) it would the Offices’ position that application contains an inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, amounts and substantially the same process of curing.  See In re Spada. MPEP 2112.01, I and II.   It is deemed the instantly claimed compositions appear to be the same and therefore should have the same properties.  It is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s). 
The copending claims require a specific viscosity per claim 159 which is not required by said copending claims.  The office realizes that all the claimed effects or physical properties are not positively stated by the instant claims.  However, the reference claims all the claimed reagents, claimed amounts, and both are cured using light.  Therefore, the claimed effects and physical properties, i.e., viscosity, would necessarily be present with all the claimed ingredients.  If it is the applicants’ position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants’ position and (2) it would the Offices’ position that application contains an inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, amounts and substantially the same process of curing.  See In re Spada. MPEP 2112.01, I and II.     It is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s). 
  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 336-343 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4-6, 8-9, 11, 15, 19-22, 24, 29 and 31 of U.S. Patent No. 16/049,046.   Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to comprise overlapping subject matter.  Both set forth photopolymerizable resin compositions comprising at least one monomer or oligomer and a block isocyanate.  One primary difference is claim 1 of said co-pending application, said copending requires a multifunctional nucleophile, which is a polythiol compound, such as pentaerythritol tetrakis (3-mercatobutylene)—see instant claim 1, as evidenced by instant claims 4-6, 8-9 and 11.  However, as seen in instant claim 11, a multifuntional nucleophile is intended to be added, which is a polythiol compounds, such as pentaerythritol tetrakis (3-mercatobutylene).  
Both comprise the same blocking groups for the isocyanate as evidenced by both claim sets.  
  The instant claims require a specific strain capacity and toughness for the cured product of said resin composition.  The office realizes that all the claimed effects or physical properties are not positively stated by the instant claims.  However, the reference claims all the claimed reagents, claimed amounts, and both are cured using light. Therefore, the claimed effects and physical properties, i.e., strain at break capacity, would necessarily be present with all the claimed ingredients.  If it is the applicants’ position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants’ position and (2) it would the Offices’ position that application contains an inadequate disclosure that there is no teaching as to how to obtain                                                                      
It is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).   
 

Claim Rejections - 35 USC § 102/35 USC § 103


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 336-343, 345, 347-351 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ogawa (JP2009/185182).
Ogawa sets forth a photocurable and thermosetting resin composition having excellent storage stability—see [0001].  Said resin composition comprises a mixture of (A) a urethane resin having a carboxyl group and an ethylenically unsaturated double bond and (C) a blocked isocyanate (C-1) as thermosetting component, wherein said (C) as the thermosetting component additionally comprises (C-2) a solid epoxy resin—see [0009].  Said blocked isocyanate is obtained by reacting an isocyanate compound and a blocking agent.  Ogawa sets forth said isocyanates can be isocyanurate, biuret, adduct of the like type isocyanate compounds, wherein those of the isocyanurate type are excellent in providing storage stability—see [0046].  Ogawa sets forth the isocyanates set forth in instant claims 337 and 339-340 in section [0046].  The blocking agents are compounds having active hydrogens, such as active methylene compounds, diketone compounds, oxime compounds, phenol compounds, alkanol; and caprolactam compounds—see [0047].  Thus, claims 342-343 and 345.  Said composition may comprise a reactive (meth) acrylate compound as a reactive diluent in amounts of 50 parts by weight or less—see [0053] – [0054]. Thus, claims 336 is taught and claim 175 is encompassed in the teachings.  
Ogawa sets forth said composition is subject to exposure to irradiation to cure—see [0062].  Thus, claims 336 is taught.  
Ogawa sets forth compositions in the examples comprising 150 parts of (A) a urethane resin comprising a carboxyl group and an ethylenically unsaturated group (synthesis resin 1 or 2); a carboxyl functional resin (synthesis resin 3); a hexa-acrylate compound (DPCA-120); an epoxy resin; a blocked isocyanate (based on HDI or H12MDI); and a photoinitiator, among other additives—see table 1 [0071].  
 Ogawa does not expressly set forth a layer of about 100 mm thick is configured to form the cured material in no more than 30 seconds or in 20 second (claim 349) or wherein a layer of the resin in the range of about 100 to 400 mm thick is configured to form the cured material in more than 1 second; or wherein a layer of the resin about 1000 mm thick is configured to form the cured material in no more than 30 seconds or a layer of the resin about 10 pm thick is configured to form the cured material in no more than 2 seconds nor does Ogawa set forth the cured material has a toughness in the range of about 3-100 MJ/m3 and a strain at break in the range of about 30-1000% or the cured material has a strain at break in the range of about 100-800%.  However, as discussed above the co-pending claims set forth and/or encompass the instant claimed resin composition and the courts have upheld “products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  
Regarding claims 338 and 341, it is deemed the uretdione and allophanate isocyanates are rendered obvious in the teachings of the “adducts and the like” in section [0046], since uretdione and allophanate isocyanate compounds are well known derivatives of isocyanate compounds in absence of evidence to the contrary and/or unexpected results.  



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        


SMc